Citation Nr: 0520405	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
foot disorder, including flat feet.  

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for erectile 
dysfunction.

5.  Entitlement to service connection for a skin disorder, 
including as a residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. L. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Waco, Texas, which denied the issues on appeal.  

In December 1997, the RO denied entitlement to service 
connection for flat feet, noting that entrance examination 
showed a history of a fractured foot with no chronic 
aggravation during service.  The RO also noted that there was 
no evidence of treatment for a foot disorder shortly after 
service, and that recent records showed treatment for 
hammertoes.  It was determined that flat feet existed prior 
to service.  The veteran did not appeal this decision.  In 
February 2003, the RO characterized the issue(s) on appeal as 
service connection for painful feet and residuals of injury 
to the feet, and new and material evidence to reopen a claim 
for service connection for flat feet.  As a claim for service 
connection a foot disorder in general (i.e., hammer toes and 
a fracture of the foot) was included in the final December 
1997 rating decision addressing flat feet, the issue before 
the Board is as captioned above.  

All of the claims, with the exception of the issue of whether 
new and material evidence has been presented to reopen a 
claim for service connection for PTSD, are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  In December 1997, the RO denied service connection for 
PTSD.  

2.  New evidence received since the RO's December 1997 
decision relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received since the final 
December 1997 decision, and the claim for service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the petition to reopen a claim for service 
connection for PTSD, there is no prejudice to the veteran in 
deciding the claim at this time.  VA has satisfied its duty 
to notify and assist to the extent necessary to allow for a 
grant of this claim.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 
3.304(f) (2004).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (2004) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 2002); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

In May 1997, the veteran filed a claim for entitlement to 
service connection for PTSD, but did not elaborate about 
stressors.  He was sent a letter in June 1997 asking that he 
furnish details about his stressors, but did not respond to 
this request.  

The veteran underwent VA psychiatric examination in October 
1997.  The examiner took a verbal history from the veteran, 
which included significant childhood trauma involving 
alcoholic and emotionally abusive parents.  Regarding his 
military service, he indicated that he served aboard an 
aircraft carrier and saw a lot of returning casualties aboard 
ship and there were reports of traumatic accidents aboard 
ship where shipmates were lost because of combat trauma and 
he had a considerable amount of distress in his memory about 
these traumatic events.  The Axis I diagnostic impression was 
PTSD in part due to childhood trauma, in part due to Vietnam 
combat experience.  

In December 1997, the RO denied entitlement to service 
connection for PTSD, based on a lack of a verified stressor.  
Notice of this denial was sent to the veteran within the same 
month.  He veteran did not appeal this decision.  In July 
2002, the veteran sought to reopen his claim for service 
connection for PTSD.  

Records from Thorntree Psychiatric Associates include a 
February 2003 record indicating a stressor of a flight deck 
accident in which a man was killed above the decks, with 
symptoms of bad dreams, anxiety, panic attacks, anger 
outbursts.  The veteran indicated that he did not witness the 
event.  Questionable PTSD was diagnosed.   

An April 2003 VA Agent Orange examination included a brief 
report of psychiatric complaints of insomnia since 1972 and 
nightmares.  The veteran described flashbacks of the incident 
when a friend was sucked into an aircraft engine, with 
certain smells producing flashbacks of this incident.  He had 
intrusive thoughts of the plane, avoided crowds, and did not 
socialize.  He was noted to be seeing a psychiatrist for his 
PTSD symptoms.  The diagnoses included PTSD.  

A May 2003 statement submitted from a fellow shipmate, G.F., 
indicated that he and the veteran had friends killed aboard 
ship, and that the events that happened on and off ship 
affected the veteran and others after service.  

The veteran submitted a stressor letter in June 2003 
describing various stressors from military life.  He 
indicated that he began developing trust issues in boot camp, 
following a bad experience with the dentist.  He indicated 
that he also was separated from school friends during boot 
camp and was called upon to represent the company as a boxer 
even though he had no boxing training, and that the boxing 
matches were difficult for him.  He indicated that while in 
boot camp in 1968, he nearly drowned during a swim test and 
that he had problems nearly being overcome by smoke during 
firefighting training.  He described his Vietnam service as 
being particularly stressful, with many duties including 
working as a gunner's mate, handling munitions and being 
assigned to the bridge and flight deck.  He indicated that he 
could witness sorties delivering their payload on Vietnam 
soil and witnessed the planes return shot up and with 
casualties.  He also described the incident that most 
bothered him was when he lost a friend in a gruesome accident 
in which the individual was sucked into an aircraft engine.  
He also described losing another buddy in a boiler-room steam 
accident.  

A July 2003 Vet Center record reflects the veteran's claimed 
stressor of a seaman sucked into the jet engine and another 
killed in a boiler-room accident.  He also had memories of 
returning aircraft riddled with bullets and some crashing 
into the sea.   The veteran's duties in the service was noted 
to be as a gunner's mate hoisting munitions from the bay of 
the ship to the deck for loading the planes.  He reported 
that his nightmares centered on the roaring of aircraft and 
the smell of gasoline and burning flesh.  The examiner opined 
that the roots of the veteran's anger, isolation, 
disillusionment and nightmares stemmed partly from his 
shipboard experiences and partly from unresolved trauma from 
his family of origin.  He was noted to have been emotionally 
abused as a child and also suffered an economically 
disadvantaged childhood.  The examiner noted the veteran's 
history of drinking heavily during his military career, due 
his disillusionment with military life and his shipboard 
experiences.  He was noted to have had a post military life 
that included numerous divorces, alcohol problems and legal 
problems.  The diagnosis rendered was PTSD.   

A July 2003 statement submitted by the veteran's wife 
described the various problems the veteran had with 
confrontational behavior towards her one day while shopping.  
She attributed his behavior to PTSD and his active Vietnam 
service.  

Private medical insurance billing information reflects that 
between March 2003 and December 2003, the veteran was treated 
for variously diagnosed psychiatric disorders including 
explosive personality disorder, major depression and PTSD.  

In an August 2004 statement, the veteran gave the name of the 
individual killed in the jet accident as J.P.  

In the prior decision of December 1997, the RO denied 
entitlement to service connection for PTSD.  The basis for 
the decision was that there was no evidence of confirmed 
stressors to support a diagnosis of PTSD.  

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c)  (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2004).  If, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2004).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

The Board finds that the new evidence, specifically the 
evidence describing the stressors and identifying the name of 
the individual killed in a jet intake accident, is new and 
material evidence.  This evidence now shows the veteran to 
describe certain stressors in further detail, now described 
to include an incident in which a friend was said to have 
been killed in a jet engine accident and another killed in a 
boiler room accident.  The stressors also included his 
witnessing damaged planes and casualties returning, as well 
as stress during basic training to include the near drowning 
incident.  These more detailed stressors were not present in 
the evidence previously considered by the RO in December 
1997.  Such evidence is presumed credible, and is 
significant, particularly when considered in conjunction with 
the previous evidence in which there was a diagnosis of PTSD, 
but no clear stressors.  This new evidence relates to an 
unestablished fact necessary to substantiate the claim, in 
which the final element required to establish service 
connection for PTSD is a confirmed stressor.  Thus, the claim 
is reopened and to this extent only, the appeal is granted.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened; to 
this extent only, the appeal is granted.




REMAND

Unfortunately, a remand is required in this case.  In May 
2003, the veteran requested a hearing before a Decision 
Review Officer (DRO).  In the December 2003 statement of the 
case (SOC), the DRO repeatedly referred to the veteran's 
hearing testimony provided on December 17, 2003.  However, 
there is no hearing transcript of record.  A copy of the 
transcript should be obtain and associated with the claims 
folder.

Having determined that new and material evidence has been 
received to reopen the PTSD claim, the Board has reviewed the 
entire record to determine whether the issue of service 
connection can now be adjudicated.  The Board finds that 
additional evidentiary development is required.  

One of veteran's claimed stressors was an incident in which a 
friend of the veteran's was killed when he was sucked into a 
jet engine aboard ship.  The veteran has given the name of 
the individual as J.P. of V-1 Div.  The veteran's service 
personnel records reflect that he served aboard the U.S.S. 
Constellation throughout his entire period of service and 
volunteered for Vietnam duty in January 1971.  To date, no 
effort has been made to verify the stressor of the friend 
sucked into the aircraft engine.  While other claimed 
stressors such as that of an unidentified friend killed in a 
boiler room accident were not described with adequate 
specificity with information such as dates and names to allow 
for verification, this particular stressor should be 
verifiable since the veteran has identified the individual 
killed.  

The veteran has also stated that he was the victim of 
personal assault during active service.  Appropriate 
development should be undertaken in accordance with 38 C.F.R. 
§ 3.304(f)(3).  Complete copies of the veteran's service 
personnel records should also be obtained.  The veteran's 
representative has stated that additional relevant records 
are available from Thorntree Psychiatric Associates, and 
these should be obtained.  Should the veteran's reported 
stressor be verified, a VA psychiatric examination would 
prove helpful in this case to determine whether a diagnosis 
of PTSD is supported by a verified stressor.

Further development is indicated regarding the veteran's 
claims for service connection for a skin disorder and hearing 
loss.  Concerning hearing loss, the evidence shows that the 
veteran was treated by Chung En Huang. M.D. in August 2002.  
These records should be obtained on remand.  In order to 
determine the etiology of any hearing loss, the veteran 
should be scheduled for a VA examination.  

Regarding a skin disorder, the veteran alleges that he 
developed chloracne as a result of exposure to Agent Orange 
in service.  In an April 2003 VA Agent Orange examination, 
his skin was noted to have a skin rash eruption on the left 
buttocks and he gave a history of acne eruptions on his face 
since 1972.  Examination revealed a small keratosis on the 
left buttocks and a small cyst on the right buttocks.  
However, this examination did not include a diagnosis of any 
skin disorder, although referral to a dermatologist was made.  

A review of the evidence does not include any records from 
any dermatology evaluation that the veteran may have 
undergone as referred to by the April 2003 examiner.  
Obtaining this record is warranted, as well as a VA 
dermatology examination to ascertain whether the veteran has 
a skin disorder related to Agent Orange exposure.  

To ensure full compliance with VA's duty to assist in 
developing the facts pertinent to the claim and to comply 
with due process requirements, the case is REMANDED for the 
following:

1.  Obtain a copy of the veteran's 
December 17, 2003 hearing transcript and 
associate it with the claims folder.

2.  Obtain copies of the veteran's 
complete service personnel records.  

3.  Furnish the veteran a development 
letter in accordance with 38 C.F.R. § 
3.304(f)(3). An appropriate period of time 
should be allowed for the veteran to 
respond and/or submit additional evidence.

4.  Obtain any available records from the 
veteran's dermatology referral made by the 
VA examiner in the April 2003 VA 
examination.   If the above-mentioned 
records are not available, that fact 
should be entered in the claims file.

5.  Obtain the veteran's complete 
treatment records from Chung En Huang. 
M.D. and Thorntree Psychiatric Associates.

6.  Request the veteran give the 
approximate the date (month and year) in 
which his friend was killed in the jet 
engine accident.  Thereafter, contact the 
National Archives and Records 
Administration (NARA), and/or any other 
appropriate sources, and request copies of 
the records for the appellant's unit 
pertinent to the event identified in the 
statements of the appellant, in which an 
individual by the name of J.P. of V-1 
Division was killed aboard the Carrier 
U.S. S. Constellation in an accident in 
which he was sucked into a jet engine.  
See Informal Hearing Presentation, dated 
May 31, 2005.

7.  If, after the foregoing development 
has been accomplished the veteran's 
reported stressor(s) is verified, schedule 
him for a complete and thorough VA 
psychiatric examination.

Prior to conducting the examination, the 
examiner should be given a copy of this 
remand and the veteran's claims folder for 
review.  The examination report should 
reflect review of pertinent material in 
the claims folder.  The diagnosis should 
be in accordance with the American 
Psychiatric Association's: Diagnostic and 
Statistical Manual of Mental Disorders-IV 
(DSM-IV).  All necessary special studies 
or tests, including appropriate 
psychological testing and evaluation, are 
to be accomplished.

The examiner must express an opinion as to 
whether the veteran meets the criteria for 
PTSD contained in DSM- IV, and if he meets 
such criteria, whether PTSD can be related 
to the stressor or stressors reported by 
the veteran and established as having 
occurred during the veteran's active 
service.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

8.  Schedule the veteran for a VA audio 
examination.  Prior to the examination, 
the claims folder must be made available 
to the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The examiner should give a medical opinion 
as to the date on onset and etiology of 
any current hearing loss, including 
whether it is as likely as not that 
hearing loss had its onset during active 
service or was caused by noise exposure in 
service.  

A rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.

9.  Schedule the veteran for a VA 
dermatology examination to determine the 
nature and etiology of any current skin 
disorder.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The examiner should provide an opinion 
with respect to whether it is at least as 
likely as not that any current skin 
disorder had its onset during active 
service or is etiologically related to the 
veteran's military service, to include 
exposure to Agent Orange.  

A rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.

10.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the veteran, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded an appropriate period of 
time within which to respond thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


